[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                             U.S. COURT OF APPEALS
                                No. 08-17245                   ELEVENTH CIRCUIT
                                                                  AUGUST 6, 2009
                            Non-Argument Calendar
                                                                THOMAS K. KAHN
                          ________________________                   CLERK

                       D.C. Docket No. 08-00045-CR-KD

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

JERRY NEIL FOWLER,
                                                   Defendant-Appellant.
                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________
                              (August 6, 2009)

Before BIRCH, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

      Elsie Mae Miller, appointed counsel for Jerry Neil Fowler in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals
that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Fowler’s conviction and

sentence are AFFIRMED.




                                         2